Exhibit 10.3


LIVEPERSON, INC. NONSTATUTORY STOCK OPTION AGREEMENT












1.    Grant of Option.


LivePerson, Inc., a Delaware corporation (the “LivePerson”), hereby grants, as
of 02/21/2019 (the “Grant Date”), to ROBERT LOCASCIO (the “Participant”) an
option (the “Option”) to purchase 116,410 shares of the Common Stock, $0.001 par
value per share, of LivePerson (“Shares”) at an exercise price equal to $25.95
per share (the “Exercise Price”). The Option shall be subject to the terms and
conditions set forth herein. The Option is issued pursuant to LivePerson's 2009
Stock Incentive Plan (the “Plan”).


It is intended that the Option evidenced by this Stock Option Agreement shall
not be an "incentive stock option” as defined in Section 422 of the Internal
Revenue Code of 1986, as amended, and any regulations promulgated thereunder
(the “Code”). Except as otherwise indicated by the context, the term
“Participant”, as used in this Stock Option Agreement, shall be deemed to
include any person who acquires the right to exercise the Option validly under
its terms.


2.
Definitions.



Unless otherwise provided herein, all capitalized terms in this Stock Option
Agreement shall have the meaning assigned to them in the Plan.


For purposes of this Stock Option Agreement, “Company” shall include LivePerson
and any other entity to which the Participant provides services provided such
entity's employees, officers, directors, consultants, or advisors are generally
eligible to receive option grants under the Plan.


3.
Exercise Schedule.



Except as otherwise provided herein or in the Plan, the Option will vest and
become exercisable, in whole or in part, in installments as provided below. The
following table indicates each date (the “Vesting Date”) upon which Shares will
vest and the Participant shall be entitled to exercise the Option with respect
to the percentage of Shares indicated beside the Vesting Date, provided that the
continuous relationship with the Company of the Participant (as described below
in Section 4(b)) continues through and on the applicable Vesting Date: first,
second, and third annual anniversaries of the Grant Date One (1) Year
Anniversary of the Grant Date.


The right of exercise shall be cumulative so that to the extent the Option is
not exercised in any period to the maximum extent permissible it shall continue
to be exercisable, in whole or in part, with respect to all Shares for which it
is vested until the earlier of the Final Exercise Date (as defined below) or the
termination of the Option under Section 5 hereof or the Plan.


4.Exercise of Option.


a)    Form of Exercise. Each election to exercise the Option shall be in such
form, and received by LivePerson in such manner, as may be required by the
LivePerson from time to time, along with payment in full of the aggregate
Exercise Price for all exercised Shares in cash or by check or by cashless
exercise (as described in Section 5(f)(2) of the Plan). The Participant may
purchase less than the number of vested Shares covered hereby, provided that no
partial exercise of the Option may be for any fractional Share.


b)    Continuous Relationship with the Company Required. Except as otherwise
provided in Section 5, the Option may not be exercised unless the Participant,
at the time he or she exercises the Option, is, and has been at all times since
the Grant Date, an employee, officer, director, consultant or advisor to the
Company (an “Eligible Participant”).






--------------------------------------------------------------------------------





5.Termination of Option. Any unexercised portion of the Option shall
automatically and without notice terminate at the time of the earliest to occur
of the following:


a)    Expiration. The Option shall expire and shall no longer be exercisable
after the date that is 10 years from the Grant Date (the “Final Exercise Date”).


b)    Termination of Relationship with the Company. If the Participant ceases to
be an Eligible Participant for any reason, then, except as provided in
paragraphs (c) and (d) below, the right to exercise the Option shall terminate
three months after such cessation (but in no event after the Final Exercise
Date), provided that the Option shall be exercisable only to the extent that the
Participant was entitled to exercise the Option on the date of such cessation.
Notwithstanding the foregoing or anything stated in paragraphs (c) or (d) below,
if the Participant, prior to the Final Exercise Date, violates the
non-competition or confidentiality provisions of any employment contract,
confidentiality and nondisclosure agreement or other agreement between the
Participant and the Company, the right to exercise the Option shall terminate
immediately upon such violation.


c)    Exercise Period Upon Death or Disability. If the Participant dies or
becomes disabled (within the meaning of Section 22(e)(3) of the Code) prior to
the Final Exercise Date while he or she is an Eligible Participant and the
Company has not terminated such relationship for “cause” as specified in
paragraph (d) below, the Option shall be exercisable, within the period of one
year following the date of death or disability of the Participant, by the
Participant (or in the case of death by an authorized transferee), and the right
to exercise the Option shall terminate one year after the date of death or
disability of the Participant (but in no event after the Final Exercise Date),
provided that the Option shall be exercisable only to the extent that the Option
was exercisable by the Participant on the date of his or her death or
disability.


d)    Termination for Cause. If, prior to the Final Exercise Date, the
Participant's employment or other relationship with the Company is terminated by
the Company for Cause (as defined below), the right to exercise the Option shall
terminate immediately upon the effective date of such termination of employment
or other relationship. If, prior to the Final Exercise Date, the Participant is
given notice by the Company of the termination of his or her employment by the
Company for Cause, and the effective date of such employment termination is
subsequent to the date of delivery of such notice, the right to exercise this
option shall be suspended from the time of the delivery of such notice until the
earlier of (i) such time as it is determined or otherwise agreed that the
Participant's employment shall not be terminated for Cause as provided in such
notice or (ii) the effective date of such termination of employment (in which
case the right to exercise this option shall, pursuant to the preceding
sentence, terminate upon the effective date of such termination of employment).
If the Participant is subject to an individual employment or severance agreement
with the Company or eligible to participate in a Company severance plan or
arrangement, in any case which agreement, plan or arrangement contains a
definition of “Cause” for termination of employment or other relationship,
“Cause” shall have the meaning ascribed to such term in such agreement.
Otherwise, “Cause” shall mean willful misconduct by the Participant or willful
failure by the Participant to perform his or her responsibilities to the Company
(including, without limitation, breach by the Participant of any provision of
any employment, consulting, advisory, nondisclosure, non-competition or other
similar agreement between the Participant and the Company), as determined by the
Company, which determination shall be conclusive. The Participant's employment
or other relationship shall be considered to have been terminated for “Cause” if
the Company determines, within 30 days after the Participant's resignation, that
termination for “Cause” was warranted.


6.
Leave of Absence.



Except as otherwise required by applicable law, the exercise schedule in effect
under Section 3 above shall be frozen as of the first day of any unpaid
authorized leave, and this Option shall not become exercisable for any
additional installments of the Shares during the period Participant remains on
such unpaid leave. For any paid authorized leave, the exercise schedule in
effect under Section 3 above shall continue during the period Participant
remains on such paid leave.


7.
Withholding.



No Shares will be issued pursuant to the exercise of the Option unless and until
the Participant pays to the Company, or makes provision satisfactory to the
Company for payment of, any federal, state or local withholding taxes and any
other deductions, in each case, required by law to be withheld in respect of the
Option.






--------------------------------------------------------------------------------





8.
Transfer Restrictions; Clawback.



a)    The Option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent and distribution, and, during the lifetime of the
Participant, the Option shall be exercisable only by the Participant.


b)    In accepting this option, the Participant agrees to be bound by any
clawback policy that the Company has adopted or may adopt in the future.


9.    No Employment or Service Contract.


Nothing in this Stock Option Agreement or in the Plan shall confer upon
Participant any right to continue in service for any period of specific duration
or interfere with or otherwise restrict in any way the rights of the Company or
of the Participant, which rights are hereby expressly reserved by each, to
terminate Participant's service at any time for any reason, with or without
cause.


10. Provisions of the Plan.


Participant understands and agrees that the Option is granted subject to and in
accordance with the terms of this Stock Option Agreement and the Plan (including
the provisions relating to amendments to the Plan), a copy of which has been
made available to the Participant along with this Stock Option Agreement and is
available upon request made to the Corporate Secretary at the principal offices
of LivePerson. Participant hereby acknowledges receipt of a copy of the Plan.
Participant further agrees to be bound by the terms of this Stock Option
Agreement and the Plan. The provisions of this Stock Option Agreement are
severable, and if any one or more of the provisions are determined to be illegal
or otherwise unenforceable, in whole or in part, the remaining provisions shall
nevertheless be binding and enforceable.


11.
Communications.



Participant agrees, to the fullest extent permitted by law, in lieu of receiving
documents in paper format, to accept electronic delivery of any documents that
the Company may deliver in connection with this Option and any other equity
awards granted by LivePerson to the Participant, including prospectuses, grant
notifications, account statements, annual or quarterly reports, and other
communications. Electronic delivery of a document may be made via the Company's
email system, by reference to a location on the Company's intranet or website or
by any other means deemed appropriate by the Company.


12.
Choice of Law and Forum.



This Stock Option Agreement shall be governed by, and construed in accordance
with, the laws of the State of Delaware without regard to principles of conflict
of laws. For purposes of resolving any dispute that may arise directly or
indirectly from this Stock Option Agreement, the parties hereby agree that any
such dispute that cannot be resolved by the parties be submitted to the
exclusive jurisdiction of the state courts of Delaware or the federal courts for
the United States for the District of Delaware.


